Title: To George Washington from Robert Hoakesly, 27 December 1782
From: Hoakesly, Robert
To: Washington, George


                        
                             27 December 1782
                        
                        The Memorial of Robert Hoakesly of the City of New York Merchant Sheweth
                        That your Memorialist Sail’d from here in the Ship General De Riedesel in the Month of March 1781—With a
                            Considerable Sum of Money in Specie, and a Large Quantity of Goods & Stores for the Saratoga Convention Troops.
                        After the Surrender of York in Virginia, to the united arms of America And France, it was Suggested that the
                            Said Ship General De Riedesel had been Laden With Articles for purposes incompatible with the Intentions for which the
                            Flag had Been Granted—Your Excellency was pleased to Appoint a Board of General Officers to Enquire into the Matter, who
                            Reported on the 24th November 1781, "that it appeared Clearly To the Board, that the protection Due to the Flag was Lost,
                            by the Application of the Goods, That the Vessel was Laden for a purpose Opposite to those, for which the Flag Was
                            Granted, and that Consequently all the Public property Became forfeited, and that they thought the private Merchandize
                            Brought to York in the Said Vessel stood in the Same predicament."
                        Your Memorialist will not presume to Call in Question the Justice of, or the Principles upon which the Said
                            Report is founded; but he begs Leave with Great Deference to Suggest, that in the Confusion Incident to that period of
                            time, the General Officers who Composed the Board proceeded upon Exparte Evidence; for though your Memorialist was so
                            Deeply Concerned in the Enquiry, yet he had no Opportunity Given of Being heard in his Defence—That your Memorialist upon
                            Being favour’d with a Coppy of the Said Report he Intimated to Major Genl St Clair that some part of the private property
                            blonging to him, and Supposed, by the Board, to have Been part of the Cargo Belonging to the Ship General De Reidesel,
                            were actually and Bona fide, Goods and Stores he had Shiped in the Sloop Convert Captn Wm Burges Master, and which he
                            Could Clearly and Incompatibly make Appear, if he had been allowed some time to procure The proofs General St Clair was
                            pleased to say, that when such proofs were Adduced to your Excellency, he had no Doubt But that adequate Relief would be
                            Given to the Memorialist.
                        That as your Memorialist has Been injured by having his property taken away (Secured to him by Capitulation)
                            and as he Can make it Evident by the Cleared Vouchers, that his property, supposed to have come to York in the Said Ship,
                            actually was Delivered out of Another Vessel, he therefore humbly prays your Excellency will be pleased to take his
                            particular Situation under your wise consideration And Grant him Leave to Come Within Such parts of the American Lines, as
                            may be judgd propper, to the End that the Memorialist may produce the Necessary Vouchers to Support his Claim, or such
                            other Relief as to your Excellency shall seem meet. And your Memorialist will Ever pray
                        
                            Robt Hoakesly
                        
                    